June 14, 1979

79-41

MEMORANDUM OPINION FOR THE
COUNSEL TO THE PRESIDENT
Chairman of the Federal Home Loan Bank
Board—Reorganization Plan No. 3 of 1977 (5
U .S.C . App.)—Resignations—The President’s
Authority to Redesignate a Member as Chairman

This responds to the oral request of your Office for our views on the Pres­
ident’s power to redesignate a member of the Federal Home Loan Bank
Board. The Board, established by Reorganization Plan No. 3 of 1947 (5
U.S.C. App.; see also 12 U.S.C. § 1437), consists of three members ap­
pointed by the President by and with the advice and consent of the Senate.
On April 20, 1979, the Chairman tendered his resignation effective June
1, 1979. On May 1, 1979, the President accepted the resignation as Chair­
man and as a member of the Board. In a letter dated June 1, 1979, he
notified the President that he had submitted his resignation only as Chair­
man, but not as a member. However, he expressed his willingness to con­
tinue to serve as Chairman until June 29, 1979, or until such earlier date as
his resignation as a member and Chairman would be tendered. By letter
dated June 6, 1979, the President noted that the letter of resignation of
April 20 had applied only to the position of Chairman and not to member­
ship on the Board. The President thereupon redesignated the member as
Chairman of the Board until such time as his resignation as a member and
Chairman was tendered.
It is our opinion that the President was authorized to redesignate the
member as Chairman because he still was a member of the Board at that
time.
It is true that the President’s letter of May 1, 1979 stated that he ac­
cepted the resignation as Chairman and member. But the resignation was
only as Chairman and not as a member. The President, of course, has the
power to remove a purely executive officer in the absence of a resignation.
Myers v. United States, 272 U.S. 52 (1926). However, in view of the bipar­
tisan nature and the regulatory functions of the Board, it is questionable
248

whether the President has the same unrestricted power with respect to the
members of the Board. Humphrey’s Executor v. United States, 295 U.S.
602 (1935); Wiener v. United States, 357 U.S. 349 (1958). In any event, an
intent to remove the Chairman as a member of the Board would be incon­
sistent with the highly complimentary and appreciative nature of the Presi­
dent’s letter of May 1, 1979. The “ acceptance” of the resignation as a
member, therefore, was at most in the nature of a misunderstanding
without any legal effect and did not terminate membership on the Board.
Accordingly, the member was eligible to be redesignated as Chairman.
L arry A . H am m ond

Deputy Assistant Attorney General
Office o f Legal Counsel

249